SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
66
KA 11-01096
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

STANLEY MCCARTY, SR., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered April 26, 2011. The judgment
convicted defendant, upon his plea of guilty, of assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the first degree (Penal Law §
120.10 [1]). Contrary to defendant’s contention, the record
establishes that he knowingly, voluntarily and intelligently waived
his right to appeal (see generally People v Lopez, 6 NY3d 248, 256).
That valid waiver forecloses defendant’s challenge to the severity of
the sentence (see id. at 255-256; see generally People v Lococo, 92
NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court